DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-7 are pending.
2.	The IDS filed 12/3/19 has been considered.
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 1, the claim is unclear whether the non-driverless vehicle recited in the preamble is the same or different from the designated vehicle recited in the body of the claim.  If they are different, the claim is further unclear as to what the nexus is between the non-driverless vehicle, the designated vehicle and the set of vehicles.
B.	As per claim 5, the claim is unclear whether the second set of priority data recited at line 3 is the same or different from the second set of priority data recited in base claim 1.  The claim is further unclear which second set of priority data is being referred to at line 6 (i.e., line 3 or claim 1, line 9).

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, as best interpreted given the deficiencies noted above, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. (US 2020/0073407).
A.	As per claim 1, He discloses:
a priority module (Figs. 1, 6) comprising a processor (604) and software instructions (608) that, when executed by the processor, program the processor to perform the following steps: 
identifying a first set of vehicles within a threshold proximity of a designated vehicle [0020- identifying one or more vehicles in the environment of a designated (priority) vehicle; 0029- within a distance of a designated (priority) vehicle]; 

receiving a second set of priority data from the first set of vehicles [0031- priority of proximity vehicles are received]; 
determining the priority of the designated vehicle among the first set of vehicles [0034- priority engine determines priority among the priority vehicle and the proximity vehicles]; 
determining a priority parameter that controls the behavior of the designated (priority) vehicle [0036- movements (desired navigation) of designated (priority) vehicle determined based on the determined priorities of the vehicles]; and 
sending the priority parameter to the designated vehicle, wherein the designated vehicle executes an action [0039] in response to receiving the priority parameter [0036-0037- designated (priority) vehicle receives and executes navigation action(s) (i.e., speed, direction, route, lane change, etc.].
B.	As per claims 2-4, as above whereby one or more priority parameters are determined based on the priority of the designated (priority) vehicle and the priorities of the proximity vehicles [0034-0036].  The priority parameters may include at least one of travel speed, traveling lane and route [0031, 0036, 0037].
C.	As per claims 5 and 6, as above whereby the determination of priority among the vehicles is dynamically reevaluated over time as the situation of the environment changes [0034] in which vehicles would necessarily either remain or move in/out of proximity of the designated (priority) vehicle.
.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In particular, Jacobus et al. (US 2019/0088148) and Minowa et al. (US 2017/0068249) disclose coordinated movements between manned and unmanned vehicles.  Alvarez et al. (US 2019/0051179) discloses creating an ad-hoc network of vehicles surrounding a host vehicle.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661